DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 1/11/21 is acknowledged.  Applicant’s statement is correct; claim 1 is generic.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claim 11 is withdrawn from consideration.

Claim Intepretation
	Claims 1-10 contain the limitation “w/v” and “v/v”.  These relative concentrations and measurements are interpreted as defined by [00150] of Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraidenraich et al US 8802629.
	Per claim 10, Fraidenraich teaches a method comprising making a mixture which may be in hydrogel form (col. 3, lines 50-55; col. 6, lines 58-61) by mixing certain carriers or additives in a mixture which may include a combination of water, alginate, pectin, and glycerin among other ingredients (page 4, lines 8-22).  Although Fraidenraich is silent regarding the claimed concentrations, Fraidenraich teaches that the appropriate concentrations for components and agents within the composition can be controlled so that a safe and effective amount is utilized (col. 4, lines 33-50).  It would have been obvious to one of ordinary skill in the art to have controlled and optimized the concentrations of the additives in the mixture to arrive at the desired results via routine experimentation (see MPEP 2144.05).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barkalow et al US 2004/0096469.
	Per claim 10, Barkalow teaches a method comprising making a mixture comprising film formers selected from pectin [0024], algins [0024] (which may be alginate, [0106]), a plasticizer such as glycerin [0026], and water [0038].  Barkalow exemplifies several compositions that contain multiple film formers [0106]. As such, it would have been obvious to one of ordinary skill in the art to have formed a composition and mixture with these components with a reasonable expectation for success and predictable results, as Barkalow teaches that all these components have an effective and functional use in the process.  Barkalow teaches that the film forming agent can be present from about 5-60% by dry weight and the softener can be present from 0-20% by dry weight.  Although Barkalow is silent regarding the claimed ranges, Barkalow exemplifies that a large range of concentrations can be utilized and the concentrations of various additives would affect the final product including texture, flavor, color, brittleness, etc. ([0087]-[0091]).  As such, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the concentration of the various components to arrive at the desired results via routine experimentation (see MPEP 2144.05).  

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Barkalow and Fraidenraich are considered the closest prior art of record.  None of the prior art teach the claimed process of making two distinct mixtures as claimed and fabricating a single, unitary object in the claimed non-uniform spatial distribution.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715